Exhibit 10-10

 

[grsd43hvda3p000001.jpg]

NOTICE AND AGREEMENT REGARDING

APPLICABLE LEGAL ENTITY IN LOAN DOCUMENTS

 

Borrower(s):

The Goldfield Corporation

 

Date:

December 6, 2019

Guarantor(s):

Southeast Power Corporation, Power Corporation of America, Bayswater Development
Corporation, Pineapple House of Brevard, Inc., C and C Power Line, Inc., and
Precision Foundations, Inc.

 

Loan/Promissory Note Number:

9660933082-90009

Grantor(s)/Debtor(s)/Pledgor(s)/Assignor(s):

N/A

Amount:

23,000,000.00

 

Effective December 7, 2019 (the “Effective Date"), Branch Banking and Trust
Company (“BB&T”) will merge with SunTrust Bank and change its name to Truist
Bank (“Truist”).  As of the Effective Date, the loan described above (the
“Loan”) closed in the name of BB&T shall be deemed to be made by Truist as
further described herein.

As used in this Notice and Agreement, the term “Loan Documents” means the above-
referenced promissory note, together with all loan agreements, credit
agreements, security agreements, financing statements, guaranty agreements,
mortgages, deeds of trust, security deeds, collateral mortgages, environmental
agreements, assignments, applications for letters of credit, certificates, and
all other instruments, agreements or other documents, whether now or hereafter
existing, executed or provided in connection with  the promissory note
(including all modifications, restatements, amendments, substitutions,
consolidations of same).

Any Loan Document executed by you, on or after the Effective Date, in favor of
or for the benefit of  BB&T in connection with the Loan constitutes your valid
and binding obligation with and in favor of Truist even though the Loan
Documents: (i) may indicate that BB&T is a party to the Loan Documents; (ii) may
be executed by you in favor of BB&T; or (iii) may authorize or direct BB&T or
its representatives to take or refrain from taking certain
actions.  Notwithstanding anything in the Loan Documents to the contrary, as of
the Effective Date, all references to the lender, bank, creditor or secured
party in the Loan Documents will be deemed to refer to and mean Truist Bank, a
North Carolina banking corporation, and the Loan Documents are hereby modified
accordingly.  The Loan Documents constitute a valid and binding obligation with
Truist and the undersigned even though the Loan Documents reference Branch
Banking and Trust Company or BB&T as a party in interest and shall be read with
Truist in place of Branch Banking and Trust Company or BB&T.

Page 1 of 2

--------------------------------------------------------------------------------

This Notice and Agreement shall be deemed to be a part of each Loan
Document.  You acknowledge and agree that Truist shall be permitted to rely on
this Notice and Agreement in connection with the Loan.  In addition, your
acceptance of this Notice and Agreement and your utilization of the Loan confirm
that you have received sufficient consideration to make this Notice and
Agreement legally binding and enforceable.

This Notice and Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same document.  Each of the undersigned acknowledges receipt of a
copy of this Notice and Agreement and agrees that all documents comprising the
Loan Documents are subject to the provisions of this Notice and Agreement.

Executed this 6th day of December, 2019.

 

Borrowers:

 

The Goldfield Corporation

 

 

 

By:

 

/s/ Stephen R. Wherry

 

 

Stephen R. Wherry, Senior Vice President

 

Guarantors:

 

Southeast Power Corporation, a Florida corporation

 

By:

 

/s/ Stephen R. Wherry

 

 

Stephen R. Wherry, Vice President

 

Power Corporation of America, a Florida corporation

 

By:

 

/s/ Stephen R. Wherry

 

 

Stephen R. Wherry, Vice President

 

Bayswater Development Corporation, a Florida corporation

 

By:

 

/s/ Stephen R. Wherry

 

 

Stephen R. Wherry, Vice President

 

Pineapple House of Brevard, Inc., a Florida corporation

 

By:

 

/s/ Stephen R. Wherry

 

 

Stephen R. Wherry, Vice President

 

C and C Power Line, Inc., a Florida corporation

 

By:

 

/s/ Stephen R. Wherry

 

 

Stephen R. Wherry, Authorized Signer

 

Precision Foundations, Inc., a Florida corporation

 

By:

 

/s/ Stephen R. Wherry

 

 

Stephen R. Wherry, Vice President

 

Page 2 of 2